              Case 2:19-cr-00124-TLN Document 28 Filed 04/13/21 Page 1 of 5


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 SHELLEY D. WEGER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         CASE NO. 2:19-CR-00124 TLN

12                                Plaintiff,           STIPULATION REGARDING USE OF
                                                       VIDEOCONFERENCING DURING CHANGE OF
13                         v.                          PLEA HEARING; FINDINGS AND ORDER

14   MARILYN COOK,                                     DATE: April 15, 2021
       aka Marilyn Powell,                             TIME: 9:30 a.m.
15     aka Marilyn Arinze,                             COURT: Hon. Troy L. Nunley
       aka Marilyn Sunset,
16

17                               Defendant.

18

19                                             BACKGROUND

20          On July 25 2019, a grand jury indicted the defendant, MARILYN COOK, on six counts of mail

21 fraud (18 U.S.C. § 1341), one count of government seals wrongfully used (18 U.S.C. § 1017), and one

22 count of aggravated identity theft (18 U.S.C. § 1028A(a)). ECF No. 1. Cook and the government have

23 since entered into a plea agreement, wherein, among other things, Cook has agreed to plead guilty to one

24 count of mail fraud, in violation of 18 U.S.C. § 1341. This matter is now set for a change of plea on

25 April 15, 2021.

26          On March 27, 2020, Congress passed the Coronavirus Aid, Relief, and Economic Security Act

27 (“CARES Act”). The CARES Act empowered the Judicial Conference of the United States and Chief

28 District Judges to authorize plea and sentencing hearings by video or telephonic conference when

      STIPULATION REGARDING HEARING                     1
                 Case 2:19-cr-00124-TLN Document 28 Filed 04/13/21 Page 2 of 5


 1 1) such hearings “cannot be conducted in person without seriously jeopardizing public health and

 2 safety;” and 2) “the district judge in a particular case finds for specific reasons that the plea or

 3 sentencing in that case cannot be further delayed without serious harm to the interests of justice.” Id.,

 4 Pub. L. 116-23 § 15002(b)(2).

 5          On March 29, 2020, the Judicial Conference of the United States made the findings required by

 6 the CARES Act, concluding that “emergency conditions due to the national emergency declared by the

 7 President under the National Emergencies Act (50 U.S.C. § 1601, et seq.) with respect to the

 8 Coronavirus Disease 2019 (COVID-19) have materially affected and will materially affect the

 9 functioning of the federal courts generally.”

10          On June 29, 2020, the Chief Judge of this District, per General Order 620, also made the findings

11 required by the CARES Act: “[F]elony pleas under Rule 11 of the Federal Rules of Criminal Procedure

12 and felony sentencings under Rule 32 of the Federal Rules of Criminal Procedure cannot be conducted

13 in person without seriously jeopardizing public health and safety.”

14          In order to authorize change of plea hearings by remote means, however, the CARES Act—as

15 implemented by General Order 620—also requires district courts in individual cases to “find, for

16 specific reasons, that felony pleas or sentencings in those cases cannot be further delayed without

17 serious harm to the interests of justice.” General Order 620 further requires that the defendant consent

18 to remote proceedings. Finally, the remote proceeding must be conducted by videoconference unless

19 “videoconferencing is not reasonably available.” In such cases, district courts may conduct hearings by

20 teleconference.

21          The parties hereby stipulate and agree that each of the requirements of the CARES Act and

22 General Order 620 have been satisfied in this case. They request that the Court enter an order making

23 the specific findings required by the CARES Act and General Order 620. Specifically, for the reasons

24 further set forth below, the parties agree that:

25          1)      The change of plea hearing in this case cannot be further delayed without serious harm to

26 the interest of justice and given the public health restrictions on physical contact; and

27          2)      The defendant waives her physical presence at the hearing and consents to remote

28 hearing by videoconference and counsel joins in that waiver.

      STIPULATION REGARDING HEARING                        2
                 Case 2:19-cr-00124-TLN Document 28 Filed 04/13/21 Page 3 of 5


 1                                                STIPULATION

 2          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 3 through defendant’s counsel of record, hereby stipulate as follows:

 4          1.      The Governor of the State of California declared a Proclamation of a State of Emergency

 5 to exist in California on March 4, 2020.

 6          2.      On March 13, 2020, the President of the United States issued a proclamation declaring a

 7 National Emergency in response to the COVID-19 pandemic.

 8          3.      In their continuing guidance, the Centers for Disease Control and Prevention (CDC) and

 9 other public health authorities have suggested the public avoid social gatherings in groups of more than

10 10 people and practice physical distancing (within about six feet) between individuals to potentially

11 slow the spread of COVID-19. The virus is thought to spread mainly from person-to-person contact and

12 vaccines have not been widely distributed to the general population.

13          4.      On March 17, 2020, this Court issued General Order 611, noting the President and

14 Governor of California’s emergency declarations and CDC guidance, and indicating that public health

15 authorities within the Eastern District had taken measures to limit the size of gatherings and practice

16 social distancing. The Order suspended all jury trials in the Eastern District of California scheduled to

17 commence before May 1, 2020.

18          5.      On March 18, 2020, General Order 612 issued. The Order closed each of the courthouses

19 in the Eastern District of California to the public. It further authorized assigned district court judges to

20 continue criminal matters after May 1, 2020 and excluded time under the Speedy Trial Act. General

21 Order 612 incorporated General Order 611’s findings regarding the health dangers posed by the

22 pandemic.

23          6.      On April 16, 2020, the Judicial Council of the Ninth Circuit declared a judicial

24 emergency in this District pursuant to 18 U.S.C. § 3174(d), based on the District’s “critically low

25 resources across its heavy caseload.” The report accompanying the Judicial Council’s declaration

26 analyzed the public safety dangers associated with the COVID-19 pandemic and examined both the

27 District’s caseload (the District currently ranks first in the Ninth Circuit and eighth nationally in

28 weighted filings) and its shortage of judicial resources (the District is currently authorized only six

       STIPULATION REGARDING HEARING                      3
                 Case 2:19-cr-00124-TLN Document 28 Filed 04/13/21 Page 4 of 5


 1 district judges; two of those positions are currently vacant and without nominations). The report further

 2 explained that a backlog of cases exists that “can only start to be alleviated” when the CDC lifts its

 3 guidance regarding gatherings of individuals.

 4          7.      On April 17, 2020, General Order 617 issued, continuing court closures through June 1,

 5 2020 and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

 6          8.      On May 13, 2020, General Order 618 issued, continuing court closures until further

 7 notice and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

 8          9.      General Order Nos. 613, 614, 615, 616, 620, 621, 624, 628, and 630 have also issued and

 9 made findings and implementing temporary emergency procedures in response to the COVID–19 crisis,

10 and these General Orders either remain in effect or have been superseded by a subsequent General Order

11 extending their provisions, with General Order 630 expiring 90 days from April 2, 2021, unless

12 terminated earlier.

13          10.     Given these facts, it is essential that Judges in this District resolve as many matters as

14 possible via videoconference and teleconference during the COVID-19 pandemic. By holding these

15 hearings now, this District will be in a better position to work through the backlog of criminal and civil

16 matters once in-person hearings resume.

17          11.     The change of plea hearing in this case accordingly cannot be further delayed without

18 serious harm to the interests of justice. If the Court were to delay this hearing until it can be held in-

19 person, it would only add to the enormous backlog of criminal and civil matters facing this Court, and

20 every Judge in this District, when normal operations resume. In addition, because this change of plea

21 will obviate the need for a speedy trial as previously demanded by the defendant, it cannot be delayed

22 without serious harm to the interests of justice.

23                   THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK

24

25

26

27

28

       STIPULATION REGARDING HEARING                      4
                 Case 2:19-cr-00124-TLN Document 28 Filed 04/13/21 Page 5 of 5


 1          12.     Under CARES Act § 15002(b), defendant consents to proceed with this hearing by video-

 2 teleconference. Counsel joins in this consent.

 3          IT IS SO STIPULATED.

 4
      Dated: April 13, 2021                                   PHILLIP A. TALBERT
 5                                                            Acting United States Attorney
 6
                                                              /s/ SHELLEY D. WEGER
 7                                                            SHELLEY D. WEGER
                                                              Assistant U.S. Attorney
 8

 9
      Dated: April 13, 2021                                   /s/ DOUGLAS BEEEVER (As
10                                                            authorized on April 13, 2021)
                                                              DOUGLAS BEEEVER
11
                                                              Counsel for Defendant
12                                                            Marilyn Cook

13
                                            FINDINGS AND ORDER
14
            1.      The Court adopts the findings above.
15
            2.      Further, the Court specifically finds that:
16
                    a)     The change of plea hearing in this case cannot be further delayed without serious
17
            harm to the interest of justice; and
18
                    b)     The defendant has waived her physical presence at the hearing and consents to
19
            remote hearing by videoconference.
20
            3.      Therefore, based on the findings above, and under the Court’s authority under § 15002(b)
21
     of the CARES Act and General Order 630, the change of plea hearing in this case will be conducted by
22
     videoconference.
23
            IT IS SO FOUND AND ORDERED this 13th day of April, 2021.
24

25

26

27                                                                     Troy L. Nunley
                                                                       United States District Judge
28

      STIPULATION REGARDING HEARING                       5
